Citation Nr: 1502626	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to an undiagnosed illness.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to September 1991, March 2004 to September 2004, and July 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issues of entitlement to service connection for neck disability, right knee disability, type II diabetes mellitus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a headache disability was incurred in service.


CONCLUSION OF LAW

Service connection for a headache disability is warranted.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303, 3.317 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

The Veteran alleges that his headaches are due to service or an undiagnosed illness while serving in the Persian Gulf War.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834.

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving headaches, muscle pain, joint pain, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, and gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the evidence, service treatment records (STRs) indicate that the Veteran complained of pressure headaches of a duration of 4 days in July 1982.   The Veteran reported that the headaches began in the top of his head and progressed to the right side of his head.  The Veteran again complained of headaches in August 1990, August 1991, and July 1982.  In between periods of active duty, the Veteran presented to the emergency department on base with complaints of right eye pain with foreign body sensation in December 2004.   The examiner assessed headache; possibly cluster, and prescribed Percocet and ibuprofen.

A June 2006 VA treatment record dated weeks after the Veteran's separation from active duty notes that the Veteran reported periodic bilateral numbness in ears and on temporal area of head, associated with headaches and dizziness.  Physical examination revealed spasm in forehead and right temporalis.  During a May 2009 VA chiropractic consultation, the Veteran reported occasional headaches.

An October 2010 traumatic brain injury (TBI) note indicates that the Veteran reported a possible concussion in 2005 after hitting his head.  He reported headaches that occur 1 to 2 times per week.  Headaches were located in the frontal area.  He also reported a pulsating sensation in the right side of his head, above the temple, which occurred separate from his headaches.  The pulsatile sensation began around 2006.  The examiner diagnosed a generalized headache with a superimposed right temporal pulsatile headache.

In January 2011, Veteran reported having headaches every other day.  He indicated that the headaches were typically located on the side of his right temple, but he began to have "tension headaches" in his forehead area to top of head.

On February 2011 VA examination, the examiner diagnosed mixed migraine and muscle contraction headaches.  The examiner opined that, as the Veteran's headaches are a "disease with a clear and specific etiology and diagnosis," they are not due to an undiagnosed illness.  The examiner did not opine as to whether the headaches were otherwise related to service. 

After reviewing the available evidence, and resolving any remaining doubt in favor of the Veteran, service connection for a headache disability is warranted.

Review of the claims file shows that the Veteran's claimed symptoms have been attributed to a known diagnosis.  The claim therefore falls outside the undiagnosed illness provisions for Persian Gulf War Veterans.  However, the Board finds that service connection is warranted on a direct basis.

The record reflects occasional treatment for headaches during service and following service.  It also reflects a current diagnosis of migraine and muscle contraction headaches, based on the February 2011 VA examination report.  Finally, the Veteran has reported a continuity of headache symptomatology from his period of service.  In this regard, the Veteran is competent to report matters within his own personal knowledge, such as headaches occurring since the time of his period of service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Given the Veteran's in-service reports of a headache condition, and the short period of time after service that he was diagnosed as having a headache disability, the Board finds that the Veteran's reported continuity of headache symptoms from service to the time of his diagnosis in October 2010 is credible.  The Board therefore finds that the evidence regarding medical nexus between the Veteran's current headache disability and service is at least in relative equipoise.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed headache disorder is etiologically related to his period of service. Thus, the criteria for service connection for a headache disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a headache disability is granted.


REMAND

The Veteran contends that his neck disability, right knee disability, type II diabetes mellitus, and hypertension are due to service.  On February 2011 VA examination, the examiner diagnosed right knee strain, hypertension, type II diabetes mellitus, and neck strain.  However, the examiner did not opine as to whether these disabilities were related to service.   On February 2012 VA examination of the neck, the examiner diagnosed occipital cervicalgia and degenerative disc disease of the cervical spine.  Again, however, the examiner did not provide an opinion as to etiology.  Consequently, the opinions offered in these examinations are inadequate.  Having granted the Veteran examinations, VA is obligated to ensure that they are adequate.  New examinations are required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination by an appropriate medical professional for the Veteran's claimed knee and neck disabilities.  The entire claim file must be reviewed by the examiner.

After examining the Veteran, the examiner is to answer the following questions:

(a) From what disabilities of the right knee and neck does the Veteran currently suffer?

(b) Is it at least as likely as not (a 50 percent or greater probability) that any identified disabilities of the right knee or neck are related to the Veteran's active service? 

2.  Schedule the Veteran for a VA examination before an appropriate medical professional to determine the nature and etiology of his claimed type II diabetes mellitus and hypertension disabilities.  The entire claim file must be reviewed by the examiner.

After examining the Veteran, the examiner is to answer the following questions:

(a) Does the Veteran have a current diagnosis of hypertension and/or type II diabetes mellitus?

(b) If so, is it at least as likely as not that the Veteran's hypertension and type II diabetes mellitus are related to the Veteran's active service?

The examination reports must include a complete rationale for all opinions expressed.  If an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


